                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

MARGARET DURANT,                              )
                                              )
                          Plaintiff,          )
                                              )
                     v.                       )     No. 1:18-cv-01729-JRS-DLP
                                              )
MARCUS PETERSON Dr., individually             )
and His Corporation and His Medical Mal-      )
practice Insurance,                           )
                                              )
                          Defendant.          )



                                       Entry


   This cause comes before the Court on Plaintiff’s Motion to Substitute Jane Doe,

the Personal Representative of the Estate of Margaret Durant, as Plaintiff (ECF No.

30), and Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction and Forum

Non Conveniens (ECF No. 14.) The motion to substitute should be denied and the

motion to dismiss should be granted.

   Plaintiff’s counsel filed a Suggestion of Death (ECF No. 29), indicating that Plain-

tiff Margaret Durant is deceased, and on the same day filed the Motion to Substitute.

   Under Federal Rule of Civil Procedure 25(a), if a party dies, the Court “may order

substitution of the proper party.” Fed. R. Civ. P. 25(a)(1). A motion for substitution

may be made by a party “or by the decedent’s successor or representative.” Id.; see

also Atkins v. City of Chicago, 547 F.3d 869, 872 (7th Cir. 2008) (“A motion for sub-

stitution may be filed only by a party, by the executor or administrator of the
decedent’s estate, or, if the estate has already been distributed to the heirs, by

them.”). Margaret Durant ceased, on her death, to be a party in this action. See id.

Plaintiff’s counsel is not a party, and “[t]he decedent’s lawyer may not file such a

[Rule 25(a)] motion in his own name because he no longer has a client . . . .” Because

the motion for substitution is “a nullity,” id. at 874, it is denied.

   Turning to the motion to dismiss, federal law recognizes two types of personal

jurisdiction: general and specific jurisdiction. See Bristol-Myers Squibb Co. v. Supe-

rior Court, –– U.S. ––, 137 S. Ct. 1773, 1779–80 (2017). A court may assert general

jurisdiction over an individual in the place of his domicile. Id. at 1780. A court with

general jurisdiction over a defendant may hear any claim against that defendant,

“even if all the incidents underlying the claim occurred in a different State.” Id. A

court may exercise specific jurisdiction over a suit that “aris[es] out of or relate[s] to

the defendant’s contacts with the forum.” Daimler AG v. Bauman, 571 U.S. 117, 127

(2014) (internal quotation marks omitted). “In other words, there must be an affilia-

tion[n] between the forum and the underlying controversy, principally, [an] activity

or an occurrence that takes place in the forum State and is therefore subject to the

State’s regulation.’” Bristol-Meyers Squibb, 137 S. Ct. at 1780 (internal quotation

marks omitted).

   The Complaint alleges that Defendant Peterson is a citizen of the State of Utah,

not Indiana. And the Complaint has not alleged that this suit arises out of or relates

to Defendant’s contacts with Indiana. Indeed, Dr. Peterson’s affidavit reveals that

Defendant has no contacts with Indiana. The affidavit states that Dr. Peterson is



                                             2
licensed to practice in Utah and Nevada; he saw Durant in his office in Utah and he

performed surgeries on her in Utah; he has never held a professional license issued

by the State of Indiana; he has never practiced in Indiana; and he has never adver-

tised his services in Indiana. These factual assertions are unrefuted. The only rela-

tionship this suit has with Indiana is that Margaret Durant was a citizen of that

state. But a plaintiff’s contacts with the forum state do not establish jurisdiction over

the defendant. See Walden v. Fiore, 571 U.S. 277, 284–85 (2014).

   Since the Court lacks personal jurisdiction over Defendant, it need not address

his alternative argument for dismissal under Rule 12(b)(3) for improper venue.

   For the foregoing reasons, Plaintiff’s Motion to Substitute Jane Doe, the Personal

Representative of the Estate of Margaret Durant, as Plaintiff (ECF No. 30) is denied,

and Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction and Forum Non

Conveniens (ECF No. 14), is granted. This case will be dismissed without prejudice

under Federal Rule of Civil Procedure 12(b)(2) for lack of personal jurisdiction.




Date: 1/18/2019




                                           3
Distribution:

MARGARET DURANT
7052 Tamarind Ct.
Indianapolis, IN 46236

Steven J. Cohen
ZEIGLER COHEN & KOCH
scohen@zcklaw.com

Jay Meisenhelder
JAY MEISENHELDER EMPLOYMENT & CIVIL RIGHTS LEGAL SERVICES
PC
jaym@ecrls.com




                             4
